EXHIBIT (i)-(10)(d)

PITNEY BOWES INC.

KEY EMPLOYEES INCENTIVE PLAN

(As Amended and Restated: October 1, 2007)

1. PURPOSE

 

 

(A)

The Pitney Bowes Inc. Key Employees Incentive Plan (the “Plan”) is designed to
provide additional cash incentives for key employees of Pitney Bowes Inc. (the
“Company”) and its subsidiaries and affiliates by the making of awards of
supplemental compensation related to the achievement of certain performance
criteria specified from time to time by the Company. It is intended that such
awards will be given in a way designed to retain or attract, and to provide
additional incentive to key employees in order to align their efforts with the
Company and its stockholders.

 

 

(B)

The Plan shall award short-term incentives in the form of annual cash
incentives, long-term cash-based incentives (e.g., Cash Incentive Units), and
such other cash incentives as the Company deems reasonable and appropriate from
time to time (e.g., retention awards).

2. ELIGIBILITY

 

 

(A)

Key employees of the Company and its subsidiaries and affiliates shall be
eligible for awards under the Plan. The Committee, as defined in Section 7,
shall determine from time to time who is a key employee of the Company and its
subsidiaries and affiliates.

3. AWARDS & PAYMENT

 

 

 

(A)

From time to time, the Committee may make awards to such key employees as it
determines to be appropriate under the terms of the Plan. All awards under the
Plan shall be made on such terms and subject to such conditions as the Committee
may determine, including the following:

 

 

 

 

(i)

The Committee shall decide who shall receive awards for the year, and shall make
rules determining how each award is to be calculated. Awards may be made in
cash, Units (as defined in subparagraph (ii)), or any combination thereof, as
may, in the judgment of the Committee, be best calculated to further the
purposes of the Plan. Awards will be granted subject to the Section 162(m)
provisions of Section 9 of the Plan, if applicable.

 

 

 

 

(ii)

A “Unit” is an award which entitles the recipient to receive cash in an amount
which is calculated based upon the business performance of the Company or any of
its divisions, subsidiaries, or affiliates during a stated period (“Cash
Incentive Unit or Unit”). The Company may base the Cash Incentive Unit award on
the achievement of one or more pre-established objective performance measures
listed in Section 9(C), or any other indicator specified by the Committee. The
Committee shall fix the period during which such performance is to be measured
(the “Cycle”), the time at which the value of the Units is to be paid, and the
form of the payment to be made in respect of the Units. The Board may determine
from time to time that a Unit award shall be settled in whole or in part in
Company stock. The Units shall be awarded under the “Pitney Bowes Cash Incentive
Units Program.”

 

 

 

 

(iii)

All other cash awards made under the Plan, other than Units described in
subparagraph (ii) above, are referred to as “Incentive Awards,” which shall
include “Annual Incentive Awards” made under the Pitney Bowes Incentive Program.
Incentive Awards may be based on a participant’s incentive target, individual
performance, the achievement by the organization or business unit of one or more
pre-established objective performance measures listed in Section 9(C) or any
other measure that the Company determines appropriate to meet the purposes of
the Plan.

 

 

 

 

(iv)

The making of awards under this Plan is purely discretionary on the part of the
Company and the calculation of the award value by the Company shall be final,
conclusive and binding on all parties. Awards made under this Plan both rewards
past performance and incents future performance.

91

--------------------------------------------------------------------------------



 

 

 

(B)

Payments with respect to maturing Cash Incentive Units shall be paid between
February 1 and March 15 of the calendar year following the final year in the
Cycle. Payments to participants who reside outside the United States shall be
made in such currencies and such exchange rates as are consistent with the
patterns and practices under this Plan as well as local patterns and practices.
Annual Incentive Awards shall be paid no later than March 15 of the calendar
year following the year for which the Incentive Awards were earned. All other
cash awards made under this Plan shall be paid and governed pursuant to the
terms of the written award document or notification.

 

 

 

(C)

The Committee may from time to time establish rules and procedures pursuant to
which participants will be permitted or required to defer receipt of Incentive
Awards or Units under the Company’s Deferred Incentive Savings Plan.

4. RETIREMENT, DISABILITY, DEATH, LEAVE OR TERMINATION

 

 

(A)

If a participant’s employment with the Company terminates for any reason before
the distribution or payment of an Annual Incentive Award or a Cash Incentive
Unit award, the award will be forfeited and will not be paid, except as provided
in this Section or except as otherwise determined by the Committee.

 

 

(B)

Incentive Award. If the participant’s employment ceases on account of:


 

 

 

 

(i)

Retirement (or bridged to Retirement pursuant to a written severance agreement),
Total Disablity as defined under the Company’s disability plans or because of a
Company-approved leave of absence, the participant shall be entitled to payment
of the Annual Incentive Award on a pro-rata basis. (“Retirement” is defined as
age 65 with 3 years of service or age 55 or older with at least 10 years of
service, as that definition may be amended under the Pitney Bowes Pension Plan.)
The payment will be based on the number of days the participant was actively
employed during the performance measurement period, the participant’s incentive
percentage based on performance targets met and the participant’s salary during
the performance period. The payment will be made when the award otherwise would
be paid whether or not the participant is actively employed at the time the
payment is scheduled to be made. Actively employed for purposes of this Plan
means the participant is physically at work or on a Company-approved paid leave
of absence.

 

 

 

 

(ii)

In the event of death during the performance year, the award will be pro-rated
and paid to the participant’s spouse or designated beneficiary, or if none, to
the particpant’s estate.

 

 

 

 

(iii)

If the participant terminates employment under the terms of a written severance
agreement, the Company may, in its sole discretion, provide (a) in the event of
a nonretirement eligible employee that all or a pro-rata portion of the
participant’s award is earned by and payable to the participant, or (b) in the
event of a retirement eligible employee that the participant’s award will be
paid at the time of termination from employment in lieu of when the Annual
Incentive Award is normally paid under the program.

 

 

 

 

(iv)

In the event of a sale, spin-off or outsourcing of a business or business unit,
the Company shall determine whether eligible participants are entitled to an
Incentive Award and the criteria to be used in calculating the award.

 

 

 

(C)

Cash Incentive Unit. If the participant’s employment ceases on account of:

 

 

 

 

(i)

Retirement (or bridged to Retirement pursuant to a written severance agreement),
or Total Disability as defined under the Company’s disablity plans, the
participant will be entitled to payment of the Cash Incentive Units on a
pro-rated basis based on the number of full calendar months of service during
the Cycle through the date of Retirement or Total Disability. During a paid
leave of absence, Family Medical Leave Act of 1993 and military leaves of
absence, and disability leave where the participant is receiving benefits under
the Company’s disability benefit plans, the participant will be treated as
actively employed with respect to the participant’s outstanding Cash Iincentive
Unit awards. The payment of the Cash Incentive Unit will be made when the Award
is otherwise paid to other eligible participants, whether or not the participant
is actively employed at the time the payment is scheduled to be made. A
participant will be considered actively at work if physically at work or on a
Company-approved paid leave of absence.

 

 

 

 

(ii)

In the event of death during the performance year, the award will be paid to the
participant’s spouse or designated beneficiaries, or if none, to the
participant’s estate. The payment will be made when the award is otherwise paid
to other eligible participants.

92

--------------------------------------------------------------------------------



 

 

 

 

(iii)

If the participant terminates employment under the terms of a written severance
agreement but is not otherwise retirement eligible, Cash Incentive Units
outstanding for 12 months or more from the date of termination will be paid on a
pro-rated basis based on the number of full calendar months of service during
the Cycle through the last day of work. The payment will be made when the award
is otherwise paid to other eligible participants. Cash Incentive Units
outstanding less than 12 months from the date of termination shall be forfeited.

 

 

 

 

(iv)

In the event of a sale, spin-off or outsourcing of a business or business unit,
Cash Incentive Units will be paid on a pro-rated basis based on the number of
full calendar months of service during the Cycle through the last day of work.

 

 

 

(D)

Gross Misconduct. Notwithstanding anything in the Plan to the contrary, if the
participant’s employment ceases on account of Gross Misconduct all awards made
to the participant under this Plan shall be forfeited upon the date of the Gross
Misconduct, whether or not the participant also qualifies under any other
special class described in this Section 4 including Retirement or Disability.
Gross Misconduct shall be defined as (i) the participant’s conviction of a
felony (or crime of similar magnitude in non-U.S. jurisdictions) in connection
with the performance or nonperformance of the participant’s duties or (ii) the
participant’s willful act or failure to act in a way that results in material
injury to the business or reputation of the Company or employees of the Company.
The Company, in its sole discretion, shall determine whether there has been a
Gross Misconduct and the Company’s determination shall be final, conclusive and
binding on all parties.

 

 

 

(E)

The provisions of Section 9 will override and take precedence over the
provisions of this Section with respect to 162(m) Covered Employees.

5. CHANGE OF CONTROL

Notwithstanding anything in the Plan to the contrary, if a Change of Control
occurs, the following provisions shall apply:

 

 

(A)

Annual Incentive Awards. A participant, who has previously been notified by the
Company that he or she was eligible to receive an Annual Incentive Award for the
year in which the Change of Control occurs, shall be paid a target incentive
award for the calendar year of the Change of Control. The award shall be paid on
the date on which Annual Incentive Awards would otherwise have been paid absent
a Change of Control notwithstanding, except if a participant suffers a
termination of employment on account of a Change of Control as defined under the
Pitney Bowes Senior Executive Severance Policy, such participant shall be paid
no later than fifteen (15) days after the participant terminates employment.

 

 

(B)

Cash Incentive Units. In the event of a Change of Control, all outstanding Cash
Incentive Unit awards shall be valued at target, as established for each
outstanding Cycle, and paid on the date on which such Cycle would otherwise be
paid absent a Change of Control, except if a participant suffers a termination
of employment on account of a Change of Control as defined under the Pitney
Bowes Senior Executive Severance Policy, such participant shall be paid no later
than fifteen (15) days after the participant terminates employment.

 

 

(C)

For purposes of this Plan, a “Change of Control” and “Termination of Employment”
shall be defined as provided in the Pitney Bowes Senior Executive Severance
Policy from time to time.

 

 

(D)

The foregoing is intended to set forth the minimum amount of Annual Incentive
Award and Cash Incentive Unit payments that shall be made in the circumstances
described above but are not intended to limit any additional payments that the
Committee may desire to make as in its discretion it deems appropriate.

 

 

(E)

Any right to a payment as provided in this Section shall be a contract right of
the key employees as herein described, enforceable against the Company, its
assigns and successors. Upon and following the occurrence of a Change of
Control, any decision rendered pursuant to this Section 5 may be contested by
any claimant, and the Company agrees to pay, to the full extent permitted by
law, all legal fees and expenses which a claimant may reasonably incur as a
result of any contest, provided the claimant substantially prevails in the
outcome thereof.

93

--------------------------------------------------------------------------------



 

 

6. NO ASSIGNMENT

 

 

(A)

No award, and no right under any award shall be assignable, alienable, saleable,
or transferable by a participant other than by will or by the laws of descent
and distribution or pursuant to a qualified domestic relations order as defined
in the Code (as defined below), or Title I of the Employee Retirement Income
Security Act of 1974, as amended, or the rules thereunder; provided however,
that if so determined by the Committee, a participant may in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of the participant, and to receive any cash distributable,
with respect to any award upon the death of the participant. Each award, and
each right under any award, shall be issuable or payable only to the
participant, or, if permissible under applicable law, to the participant’s
guardian or legal representative or to a transferee receiving such award
pursuant to a qualified domestic relations order referred to above. No award,
and no right under any such award, may be pledged, alienated, attached, or
otherwise encumbered and any purported pledge, alienation, attachment, or
encumbrance thereof shall be void and unenforceable against the Company or any
affiliate.

 

 

7. ADMINSTRATION

 

 

(A)

The Plan shall be administered by a committee designated by the Board of
Directors to administer the Plan (the “Committee”) which shall consist of
members of the Board of Directors of the Company who are “outside directors”
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”) and regulations promulgated thereunder. The Committee shall
be composed of not less than the minimum number of outside directors from time
to time required by Section 162(m) of the Code.

 

 

(B)

The Committee may establish rules for the administration of the Plan and may
make administrative decisions regarding the Plan and awards hereunder. The
Committee may delegate its functions hereunder to the extent consistent with
applicable law.

 

 

(C)

Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan, any award, or any award agreement or certificate shall be with and in
the sole discretion of the Committee, may be made at any time, and shall be
final, conclusive, and binding upon all persons, including the Company, any
affiliate, any participant, any holder or beneficiary of any award, and any
employee of the Company or of any affiliate.

 

 

8. PLAN AMENDMENT AND TERMINATION

 

 

(A)

The Committee may amend, suspend, or terminate the Plan in whole or in part at
any time, provided, however, that if in the judgment of the Committee such
amendment or other action would have a material effect on the Plan, such
amendment or other action must be taken by the Board of Directors of the
Company. No amendment which would materially increase the cost of the Plan shall
be made effective unless approved by the shareholders of the Company. This Plan
may not be amended, suspended or terminated from and after the date of a Change
of Control (as defined above) or in anticipation of a Change of Control so as to
reduce or otherwise adversely affect the benefits to which participants in the
Plan are entitled upon a Change of Control, calculated as of the date of the
amendment, suspension or termination. Any termination of the Plan shall be made
in accordance with the requirements of Section 409A of the Code, if applicable.

 

 

9. SECTION 162(m)

 

 

(A)

Notwithstanding the foregoing, the provisions of this Section 9 shall be
applicable to awards made under the Plan to “162(m) Covered Employees” and such
awards shall be referred to as “162(m) Covered Awards.” (162(m) refers to the
provisions of Section 162(m) of the Code.) 162(m) Covered Employees shall
consist of employees in compensation Band H and above, or as such similar
employees are designated in the future. For purposes of this Section 9 “162(m)
Covered Employees” includes participants in the Plan who are or are expected to
be, at the time taxable income will be realized with respect to the award,
“covered employees” within the meaning of Section 162(m) of the Code and the
Treasury regulations thereunder.

 

 

(B)

162(m) Covered Awards shall be granted subject to the achievement of one or more
pre-established objective Performance Goals (as defined below), in accordance
with the requirements of Code Section 162(m) applicable to “qualified
performance-based compensation” and the procedures to be established by the
Committee from time to time. Notwithstanding any provision of the Plan to the
contrary, the Committee shall not have discretion to waive or amend such
Performance Goals or to increase the amount payable pursuant to 162 (m) Covered
Awards after the Performance Goals have been established. The Committee may, in
its sole discretion, reduce the amount which would otherwise be payable with
respect to any 162(m) Covered Award, provided that the Change of Control
provisions of Section 5 shall override any contrary provisions of this Section
9.

 

 

(C)

“Performance Goals” means one or more objective performance goals, established
by the Committee at the time an award is granted, and based upon the attainment
of targets for one or any combination of the following criteria: operating
income,

94

--------------------------------------------------------------------------------



 

 

 

revenues, organic revenue growth, net income, return on operating assets, gross
profit, operating profit, earnings before interest and taxes (EBIT), earnings
before interest, taxes, depreciation and amortization (EBITDA), return on
investment, economic value added, earnings per share, return on stockholder
equity, total stockholder return, total earnings, income from continuing
operations, growth of book or market value of capital stock, stock price, free
cash flow, adjusted free cash flow or achievement of cost control, of the
Company or such subsidiary, division or affiliate of the Company for or within
which the participant is primarily employed. Performance Goals also may be based
upon attaining specified levels of Company performance based upon one or more of
the criteria described above relative to prior periods or the performance of
other corporations. Performance Goals shall be set by the Committee within the
time period prescribed by Code Section 162(m).

 

 

(D)

No payment shall be made pursuant to a 162(m) Covered Award unless and until the
Committee shall have certified in writing that the applicable Performance Goals
have been attained. Amounts paid on 162(m) Covered Awards to a particular 162(m)
Covered Employee during any fiscal year of the Company shall not exceed the
maximum amount of $4,000,000 for annual awards and $8,000,000 for Units.

 

 

10. SECTION 409A

 

 

(A)

It is anticipated that payments under this Plan (except for certain Unit
payments after a Change of Control) shall not be subject to Section 409A of the
Code as a result of the “short-term deferral” exception set forth in applicable
guidance. However, if and to the extent that section 409A of the Code applies to
amounts payable under the Plan, distributions may only be made under the Plan
upon an event and in a manner permitted by Code Section 409A. To the extent that
any provision of the Plan would cause a conflict with any applicable
requirements of Code Section 409A, or would cause the administration of the Plan
to fail to satisfy the applicable requirements of Section 409A, such provision
shall be deemed null and void.

 

 

(B)

Notwithstanding anything in the Plan to the contrary, if Section 409A of the
Code applies to the Plan and if a participant is a “specified employee,” as
defined in Code Section 409A, payment of benefits under this Plan upon
termination of employment shall be postponed for six months after termination of
employment if required in order to avoid adverse taxation under Code Section
409A. If payment of benefits under the Plan is required to be postponed pursuant
to Section 409A, the accumulated amounts withheld on account of Section 409A
shall be paid in a lump sum payment within fifteen days after the end of the
required postponement period along with interest at the Applicable Federal Rate
short-term rate on the unpaid balance for the postponement period. If the
participant dies during such postponement period prior to the payment of
benefits, the amounts withheld on account of Section 409A shall be paid to the
participant’s beneficiary determined under Section 6.


 

 

11. WITHHOLDING

 

 

(A)

All payments under the Plan shall be subject to applicable tax withholding under
various taxing jurisdictions as well as various liens that are legally placed on
such payments as determined by the Company.

 

 

12. CONTROLLING LAW

 

 

(A)

The Plan shall be construed and enforced according to the laws of the state of
Connecticut, exclusive of conflict of law provisions thereof, to the extent not
preempted by Federal law, which shall otherwise control.

 

 

13. OTHER PLANS; NO RIGHTS

 

 

(A)

Nothing in the Plan shall prevent a participant from being included in any other
employee benefit or stock option or purchase plan of the Company or its
subsidiaries or affiliates, or from receiving any compensation provided by them.
Neither the Plan nor any action taken thereunder shall be understood as giving
any person any right to be retained in the employ of the Company or any
subsidiary or affiliate, nor shall any person (including persons participating
for a prior year) be entitled as of right to be selected as a participant in the
Plan for any year.

 

 

14. EFFECTIVE DATE

 

 

(A)

The Plan, as amended and restated herein, shall become effective on October 1,
2007.

95

--------------------------------------------------------------------------------